                                                        U.S. DISTRICT COURT
                                                    NORTHERN DISTRICT OF TEXAS
                                                            FILED
               IN THE UNITED STATES DISTRICT COU T NOV - 1 2018
                FOR THE NORTHERN DISTRICT OF TEXA
                        FORT WORTH DIVISION
                                               CLERK, U.S. DISTRICT COURT
                                                 By
JOSE EDUARDO OROZCO,             §                  ---:D""e-p""uty,..----
                                   §
                Petitioner,        §
                                   §
v.                                 §         No.   4:17-CV-557-A
                                   §
LORIE DAVIS, Director,             §
Texas Department of Criminal       §
Justice, Correctional              §
Institutions Division,             §
                                   §
                Respondent.        §

                         MEMORANDUM OPINION
                                 and
                                 ORDER

     This is a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2254 filed by petitioner, Jose Eduardo Orozco, a

state prisoner incarcerated in the Correctional Institutions

Division of the Texas Department of Criminal Justice (TDCJ),

against Lorie Davis, director of TDCJ, respondent. After having

considered the pleadings, state court records, and relief sought

by petitioner, the court has concluded that the petition should

be denied.

                            I . BACKGROUND

     On April 19, 2011, in Tarrant County, Texas, Case Nos.

1208005D and 1208006D, following a bench trial, petitioner was

convicted in absentia of possession with intent to deliver 4

grams or more but less than 200 grams of cocaine and possession

with intent to deliver more than 400 grams of methamphetamine and

sentenced to 30 years' imprisonment in Case No. 1208005D and 40
years' imprisonment and a $2000 fine in Case No. 1208006D.

(Reporter's R., vol. 3, 38.) The trial court also made an

affirmative deadly weapon finding in each case. Petitioner

appealed his convictions, but the Eighth District Court of

Appeals of Texas affirmed the trial court's judgments and the

Texas Court of Criminal Appeals refused his petition for

discretionary review.      (Ops., Nos. 08-12-00051-CR & 08-12-00052-

CR; Resp't's Answer 3.) Petitioner also filed two state habeas-

corpus petitions challenging his convictions, one for each

conviction, which were denied by the Texas Court of Criminal

Appeals without written order on the findings of the trial court.

(02SHR 1 2-3 & Action Taken; 03SHR 2-3 & Action Taken.) This

federal habeas petition followed.

      The state appellate court summarized the facts of the case

as follows:

           On June 4, 2010, a magistrate found that probable
      cause existed to support the issuance of a search
      warrant for a residence located at 2307 Dell Street,
      Fort Worth, Texas. The magistrate's probable-cause
      determination was based on the affidavit of Fort Worth
      Police Officer Alfredo Dominguez.

           Officer Dominguez's affidavit recited, in April
      2010, he received a tip from a confidential informant
      that a Hispanic male named Jose Martinez Orozco was
      trafficking methamphetamine and cocaine from the Dell
      Street residence. Officer Dominguez averred, during the
      next two months, he conducted surveillance on the
      residence, observed activity consistent with the sale

      111
       02SHR" refers to the record of petitioner's state habeas proceeding in
WR-83,840-02; 1'03SHR" refers to the record of his state habeas proceeding in
WR-83,840-03.

                                      2
        and distribution of illegal drugs, and used a reliable
        and confidential informant to make two controlled buys,
        one of cocaine and one of methamphetamine, from the
        residence. Officer Dominguez stated that when he met
        with the informant after each purchase, the informant
        told him that the narcotics were purchased from "Jose
        Orozco" while inside the residence. Officer Dominguez
        further stated, after he obtained a photograph of a man
        named Jose Martinez Orozco, he identified [petitioner]
        as the Hispanic male he had observed exit the residence
        on the date the informant purchased cocaine.

             After Officer Dominguez obtained the warrant to
        search the Dell Street residence for cocaine and
        methamphetamine, SWAT officers executed it. Upon
        entering the residence, one of the SWAT officers saw
        [petitioner] throw an item out of a window. The item
        recovered directly beneath that window was a baggie of
        cocaine. Larger quantities of cocaine and
        methamphetamine were found inside the residence.

(Ops., Nos. 08-12-00051-CR      &   08-12-00052-CR (footnote omitted).)

                                II. ISSUES

        Petitioner raises the following grounds for relief:

        (1)    he received ineffective assistance of counsel because
               counsel failed to properly argue that he was not in
               possession of a deadly weapon;

        (2)    he received ineffective assistance of counsel because
               counsel failed to file a motion for disclosure of the
               confidential informant;

        (3)    he received ineffective assistance of counsel because
               counsel waived (a) his right to a jury trial and (b)
               his right to cross-examine witnesses without his
               consent; and

        (4)    he received ineffective assistance of counsel because
               counsel did not communicate to him the state's 15-year
               plea offer.

(Pet.    6- 7 . )




                                      3
                          III. RULE 5 STATEMENT

     Respondent does not believe that the petition is successive

or time-barred but does believe that petitioner's claim under

(3) (a), enumerated above, is unexhausted and procedurally barred

from the court's review.     (Resp' t' s Answer 5, doc. 16.)

                         IV. STANDARD OF REVIEW

     A   §   2254 habeas petition is governed by the heightened

standard of review provided for in the Anti-Terrorism and

Effective Death Penalty Act (AEDPA). See 28 U.S.C.       §   2254. Under

the Act, a writ of habeas corpus should be granted only if a

state court arrives at a decision that is contrary to or an

unreasonable application of clearly established federal law as

established by the United States Supreme Court or that is based

on an unreasonable determination of the facts in light of the

record before the state court. See id.§ 2254(d) (1)-(2);

Harrington v. Richter, 562 U.S. 86, 100 (2011). This standard is

difficult to meet and     ~stops   short of imposing a complete bar on

federal court relitigation of claims already rejected in state

proceedings." See Richter, 562 U.S. at 102.

     The statute further requires that federal courts give great

deference to a state court's factual findings.       See Hill v.

Johnson, 210 F. 3d 481, 485 (5th Cir. 2000). Section 2254 (e) (1)

provides that a determination of a factual issue made by a state

court shall be presumed to be correct. A petitioner has the


                                     4
burden of rebutting the presumption of correctness by clear and

convincing evidence. See 28 U.S.C.       §   2254(e) (1); Miller-El v.

Cockrell, 537 U.S. 322, 340 (2003); Williams v. Taylor, 529 U.S.

362, 399 (2000).

     Additionally, when the Texas Court of Criminal Appeals, the

state's highest criminal court, denies relief on a state

habeas-corpus application without written order, typically it is

an adjudication on the merits, which is likewise entitled to this

presumption. See Richter, 562 U.S. at 100; Ex parte Torres, 943

S.W.2d 469, 472    (Tex. Crim. App. 1997). In such a situation, a

federal court "should 'look through' the unexplained decision to

the last related state-court decision providing" particular

reasons, both legal and factual,       "presume that the unexplained

decision adopted the same reasoning," and give appropriate

deference to that decision. Wilson v. Sellers, 138 S. Ct. 1188,

1191-92 (2018).

                            V. DISCUSSION

     As an initial matter, respondent claims that petitioner's

claim (3) (a)-that counsel was ineffective by waiving petitioner's

right to a jury trial without his consent-is unexhausted and

procedurally barred.   (Resp't's Answer 16-20.) The exhaustion

requirement is satisfied when the substance of the federal habeas

claim has been fairly presented to the highest court of the state

on direct appeal or in state post-conviction proceedings. See


                                   5
O'Sullivan v. Boerckel, 526 U.S. 838, 842-48 (1999); Fisher v.

Texas, 169 F.3d 295, 301 (5th Cir. 1999). The exhaustion

requirement is "not satisfied if the petitioner presents new

legal theories or factual claims in his federal habeas petition."

Anderson v.       Johnson, 338 F.3d 381, 386 (5th Cir. 2003).

     Having reviewed the state court records, the court agrees

that claim (3) (a) does not sufficiently correspond with any of

petitioner's ineffective-assistance claims raised in his state

habeas application. Thus, the claim raised for the first time in

his federal petition is unexhausted for purposes         §   2254 (b) (1) (A).

     "A procedural default .             occurs when a prisoner fails to

exhaust available state remedies and 'the court to which the

petitioner would be required to present his claims in order to

meet the exhaustion requirement would now find the claims

procedurally barred.'" Nobles v. Johnson, 127 F. 3d 409, 420 (5th

Cir. 1997)    (citing Coleman, 501 U.S. at 735 n.1). If petitioner

presented his unexhausted claim at this time to the Texas Court

of Criminal Appeals in another state habeas application, the

court would find the claims to be procedurally barred under the

Texas abuse-of-the-writ doctrine. See TEX. CODE CRIM. PROC. ANN.

art. 11.07    §   4(1)-(2); Ex parte Whiteside, 12 S.W.3d 819, 821

(Tex. Crim. App. 2000). This doctrine is an adequate and

independent state ground for the purpose of imposing a procedural

bar on federal habeas review. See Hughes v. Quarterman, 530 F.3d


                                     6
336, 342 (5th Cir. 2008).

      Petitioner may overcome a procedural default by

demonstrating either cause and actual prejudice for the default

or a showing that he is actually innocent of the crime(s) for

which he stands convicted.   See Sawyer v. Whitley, 505 U.S. 333,

338   (1992); Ylst v. Nunnemaker, 501 U.S. 797, 801-07   (1991);

Smith v. Johnson, 216 F.3d 521, 523-24   (5th Cir. 2000).

Petitioner does not assert actual innocence. Instead, he

acknowledges that respondent correctly asserts that the claim is

unexhausted but contends that any "exhaustion or procedural

default issues should be viewed through the 'lens' of Martinez."

(Pet' r's Obj. 3, 17-19.) See Martinez v. Ryan, 566 U.S. 1 (2012)

(holding "[i]nadequate assistance of counsel at initial review

collateral proceedings may establish cause for a prisoner's

procedural default of a claim of ineffective assistance at

trial"). See also Trevino v. Thaler, 569 U.S. 413 (2013)     (holding

that the rule in Martinez applies in collateral challenges to

Texas convictions). The holdings in Martinez and Trevino concern

the application of the cause-and-prejudice exception, as

discussed in Coleman, to a procedural default of an

ineffective-assistance-of-trial-counsel claim in state court

where there is no state habeas counsel in the initial state

habeas proceeding or counsel in that proceeding was ineffective.

Martinez, 566 U.S. at 9; Trevino, 569 U.S. at 429.


                                 7
     Petitioner had no counsel in his initial state habeas

proceeding, thus the rule in Martinez/Trevino may excuse his

procedural default of his ineffective-assistance-of-trial-counsel

claim if he can demonstrate that the claim is "substantial." For

a claim to be substantial, a "prisoner must demonstrate that the

claim has some merit." Martinez, 566 U.S. at 14. Conversely, an

"insubstantial" claim is one that "does not have any merit" or

that is "wholly without factual support." Id. at 16.

     Under the familiar Strickland standard, to establish

ineffective assistance of counsel a petitioner must show (1) that

counsel's performance fell below an objective standard of

reasonableness, and (2) that but for counsel's deficient

performance the result of the proceeding would have been

different. Strickland,   466 U.S. at 688. Both prongs of the

Strickland test must be met to demonstrate ineffective

assistance.   Id. at 687, 697. In applying this test, a court must

indulge a strong presumption that counsel's conduct fell within

the wide range of reasonable professional assistance.    Id. at 668,

688-89. Judicial scrutiny of counsel's performance must be highly

deferential and every effort must be made to eliminate the

distorting effects of hindsight.       Id. at 689.

     Petitioner's claim that counsel waived his right to a jury

trial without his consent is wholly without factual support, save

for petitioner's bald assertion. Absent evidence in the record,


                                   8
however, a court cannot consider a habeas petitioner's bald

assertions on a critical issue in his pro se petition,

unsupported and unsubstantiated by anything else contained in the

record, to be of probative evidentiary value. See Ross v.

Estelle, 694 F.2d 1008, 1011-12 (5th Cir. 1983). Further, copies

of the "Status Conference" held one month before trial and signed

by petitioner, his counsel, and the state prosecutor, reflect

that it was agreed to have a trial before the court and that "all

matters preliminary to trial except as entered on the record at

the Status Conference" were waived. 2 Absent a showing of cause or

prejudice, such showing not having been demonstrated, the claim

is procedurally barred from the court's review.

      As to petitioner's remaining claims that counsel was

ineffective by (1)     failing to properly argue that he was not in

possession of a deadly weapon,        (2) failing to file a motion for

disclosure of the confidential informant,          (3) (b) waiving his

right to confront witnesses without his consent, and (4) failing

to communicate the state's 15-year plea offer to him, the state

habeas court recommended denying relief based on the following

relevant factual findings and legal conclusions:

                             FINDINGS OF FACT

      4.    Hon. Jim Shaw represented [petitioner] during the
            trial proceedings.


      2The copies were provided by the Tarrant County District Clerk's Office
upon the court's request.

                                      9
5.    During closing arguments, Hon. Shaw argued as
      follows:

      "So he's found in a house, first time he's
      been seen there, based upon the evidence, and
      no showing that he had any connection to the
      drugs. So notwithstanding the fact that there
      were a lot of drugs there, there was, in
      fact, a codefendant in this case who is
      similarly charged with the case and who I
      would argue was at that house.

      "There is no showing that there was any
      clothes in the closets that fit a strapping
      young Mexican lad who was arrested. There is
      no showing that he had any personal effects
      there. There is no showing that he had any
      papers in the house. There is no showing
      about anything other than he was in the house
      where drugs were found. There is no showing
      that he's ever been there before, recalling
      the search warrant and parts within the
      affidavit are not part of the case. So it's
      my position there is not any affirmative
      links to him and the drugs and the guns and
      whatever.



      "[Petitioner] had no connecting links to the
      drugs, and that's the facts of the case."


6.    Counsel properly argued that [petitioner] was not
      in possession of a deadly weapon.

7.    The evidence at trial established that law
      enforcement received the knowledge that
      [petitioner] lived at the house of the drug bust
      through the confidential informant.

8.    The confidential informant could have linked
      [petitioner] to the house.

9.    Counsel's argument was there was nothing linking
      [petitioner] to the house.

10.   It was reasonable trial strategy to not request

                           10
      the identity of the confidential informant because
      the informant could link [petitioner) to the
      house.

11.   Counsel conveyed the fifteen year plea offer to
      [petitioner). ("[T]hey made an offer of 15, which
      I thought he had accepted.n)

12.   [Petitioner) absconded before he could accept the
      fifteen year plea offer.

13.   [Petitioner) did not receive the benefit of the
      fifteen year plea offer because he voluntarily
      absented himself during trial.

Denial of Cross-Examination

14.   [Petitioner) claims he was denied his right to
      cross-examine the chemist.

15.   Hon. Shaw and the State signed a Stipulation of
      Testimony for the chemist, Ms. Elizabeth Van.

16.   Hon. Shaw agreed that he was waiving
      [petitioner)'s right to cross-examine Ms. Van as
      part of the stipulation.

17.   [Petitioner) did not sign the Stipulation of
      Testimony because he had voluntarily absented
      himself.

18.   Hon. Shaw discussed with [petitioner) the
      Stipulation of Testimony before [petitioner)
      voluntarily absented himself.

19.   Any error from [petitioner) not signing the
      Stipulation of Testimony was caused by his
      voluntarily absenting himself.

20.   [Petitioner] was not denied his right to
      cross-examine the chemist.

                   CONCLUSIONS OF LAW



Ineffective Assistance of Counsel


                           11
3.    The two-prong test enunciated in Strickland v.
      Washington applies to ineffective assistance of
      counsel claims in non-capital cases. To prevail on
      his claim of ineffective assistance of counsel,
      the applicant must show counsel's representation
      fell below an objective standard of
      reasonableness, and there is a reasonable
      probability the results of the proceedings would
      have been different in the absence of counsel's
      unprofessional errors.

4.    The Court of Criminal Appeals will presume that
      trial counsel made all significant decisions in
      the exercise of reasonable professional judgment.

5.    The totality of counsel's representation is viewed
      in determining whether counsel was ineffective.

6.    Support for [petitioner]'s claim of ineffective
      assistance of counsel must be firmly grounded in
      the record.

7.    Counsel's defense that there was no evidence
      linking [petitioner] to the drugs or the guns
      because there was no evidence showing [petitioner]
      lived at the house was the result of reasonable
      trial strategy.

8.    Counsel's decision to not move to disclose the
      confidential informant, because the confidential
      informant could link [petitioner] to the location
      of the offense, was the result of reasonable trial
      strategy.

9.    Counsel properly argued [petitioner] was not in
      possession of the deadly weapon.

10.   Counsel properly conveyed the fifteen year plea
      offer to [petitioner].

11.   Under the doctrine of invited error, a defendant
      may not create error and then submit that error as
      a basis for appellate relief.

12.   "Just as the law of entrapment estops the State
      from making an offense of conduct that it induced,
      the law of invited error estops a party from
      making an appellate error of an action it

                            12
      induced."

13.   [Petitioner] is estopped from complaining that he
      was deprived of the chance to accept the plea
      of fer because he created the error by not
      returning to trial.

14.   [Petitioner] has failed to prove that counsel's
      representation fell below an objective standard of
      reasonableness.

15.   A party fails to carry his burden to prove
      ineffective assistance of counsel where the
      probability of a different result absent the
      alleged deficient conduct sufficient to undermine
      confidence in the outcome is not established.

16.   "[A] court need not determine whether counsel's
      performance was deficient before examining the
      prejudice suffered by the defendant as a result of
      the alleged deficiencies. The object of an
      ineffective claim is not to grade counsel's
      performance. If it is easier to dispose of an
      ineffectiveness claim on the ground of lack of
      sufficient prejudice, which we expect will often
      be so, that course should be followed."

17.   [Petitioner] has failed to show that there is a
      reasonable probability that the outcome of the
      proceeding would have been different had counsel
      moved to disclose the informant.

18.   [Petitioner] has failed to show that there is a
      reasonable probability that the outcome of the
      proceeding would have been different had counsel
      argued differently.

19.   [Petitioner] has failed to show that there is a
      reasonable probability that the outcome of the
      proceeding would have been different had counsel
      conveyed the plea offer differently.

20.   [Petitioner] has failed to show that there is a
      reasonable probability that, but for the alleged
      acts of misconduct, the result of the proceeding
      would be different.

21.   [Petitioner] has failed to prove that he received

                           13
          ineffective assistance of trial counsel.

(03SHR 52-57   (citations omitted).)

     Adopting the state habeas court's findings, the Texas Court

of Criminal Appeals, in turn, denied habeas relief.

     Petitioner presents no clear and convincing evidence to

rebut the state courts' factual findings. Thus, relying on the

presumptive correctness of those findings, and having

independently reviewed petitioner's claims in conjunction with

the state court records, the state courts' adjudication of

petitioner's ineffective-assistance claims is not contrary to or

an unreasonable application of Strickland. Petitioner's claims

are conclusory, with no legal and/or evidentiary basis, refuted

by the record, involve matters of state law, or involve strategic

and tactical decisions made by counsel, all of which generally do

not entitle a state petitioner to federal habeas relief. See,

e.g., Yarborough v. Gentry, 540 U.S. 1, 5-6 (2003)    (providing

"counsel has wide latitude in deciding how best to represent a

client, and deference to counsel's tactical decisions in his

closing presentation is particularly important because of the

broad range of legitimate defense strategy at that stagen);

Strickland, 460 U.S. at 689 (providing strategic decisions by

counsel are virtually unchallengeable and generally do not

provide a basis for postconviction relief on the grounds of

ineffective assistance of counsel); Young v. Dretke, 356 F.3d


                                 14
616,   628   (5th Cir. 2004)   (providing "in our role as a federal

habeas court, we cannot review the correctness of the state

habeas court's interpretation of state law"); Green v. Johnson,

160 F.3d 1029, 1037, 1042 (5th Cir. 1998)       (providing "[m]ere

conclusory allegations in support of a claim of ineffective

assistance of counsel are insufficient to raise a constitutional

issue") .

       Petitioner claims counsel was ineffective by failing to

properly argue that he was not in possession of a deadly weapon

and to "hold a more productive hearing on the issue of the

weapons." (Pet'r's Mem. 4.) Specifically, he argues that counsel

should have relied upon the United States Supreme Court's

decision in Bailey v. United States, 516 U.S. 137 (1995),

regarding the evidence necessary to show that he used or

exhibited a deadly weapon during the offenses. However,

petitioner's reliance on Bailey is misplaced. The question in

Bailey was whether evidence of the proximity and accessibility of

a firearm to drugs or drug proceeds, alone, is sufficient to

support a conviction for "use" of a firearm during and relation

to a drug trafficking offense under former 18 U.S.C. § 924(c) (1),

a federal statute. Id. at 138-39. The Supreme Court held that a

conviction for use of a firearm under former§ 924(c) (1) required

more than a showing of mere possession of proximity to drugs and

concluded that the government must show "active employment" of


                                     15
the firearm, which includes firing or attempting to fire,

brandishing, displaying, bartering, and striking with a firearm.

Id. at 142-44, 148. The Supreme Court's holding in Bailey was a

matter of federal statutory interpretation and was not a matter

of federal constitutional law. Therefore, it is not binding on a

state court's interpretation of a state statute. The Texas Court

of Criminal Appeals did not adopt the Supreme Court's

construction of the word "use" in the federal statute when

interpreting the word "use" in the state statute. Gale v. State,

998 S.W.2d 221, 224-25   (Tex. Crim. App. 1999). A state court's

interpretation of state law is binding on a federal court sitting

in habeas corpus. Bradshaw v. Richey, 546 U.S. 74, 76 (2005); see

also Pape v. Thaler, 645 F.3d 281 (5th Cir. 2011). Because Bailey

is not applicable, counsel was not ineffective for failing to

make a legal argument under Bailey.

     Petitioner claims that counsel was ineffective by failing to

file a motion for disclosure of the confidential informant's

identity. Under state law, generally, the state has a privilege

to refuse to disclose the identity of a person who has furnished

information relating to a possible violation of the law to a law

enforcement officer. See TEX. R. Evro. 508(a). However, the

state's privilege is not absolute and does not apply in a

criminal case (1) if the informer's identity has been voluntarily

disclosed,   ( 2) if the informer may be able to give testimony


                                 16
necessary to a fair determination of guilt or innocence, or (3)

if the court is not satisfied that information was obtained from

an informer reasonably believed to be reliable. See id. 508(c). A

defendant has the threshold burden of demonstrating that the

informant's identity must be disclosed.    See Bodin v.   State, 807

S.W.2d 313, 318-19 (Tex. Crim. App. 1991). Additionally, the

informant's potential testimony must significantly aid the

defendant, and mere conjecture or supposition about possible

relevancy is insufficient. See id. In this case, the identity of

the confidential informant was not voluntarily disclosed and

petitioner fails to demonstrate that he could have satisfied the

requirements to be entitled to disclosure. Nothing in the record

indicates that the informant would have been able to give

testimony necessary to a fair determination of petitioner's

guilt. Rather, the informant's testimony would have likely been

damaging to petitioner. Accordingly, the fact that trial counsel

did not seek disclosure of the identity of the informant does not

support a claim of ineffective assistance.

     Petitioner claims counsel was ineffective by waiving his

right to cross-examine the chemist regarding whether she

"actually saw the tests [of the contraband] being performed or

participated in them." (Pet'r's Mem. 7.)   Petitioner was present

at the beginning of his trial but voluntarily absented himself on

the second day of trial, during which counsel agreed to enter


                                17
into a stipulation as to Van's testimony. The state courts

determined that the "invited errorn doctrine estopped petitioner

from bringing the claim in state court. It is well established in

Texas criminal jurisprudence that an accused cannot invite error

and then complain of that error. See Capistran v. State, 759

S.W.2d 121, 124 (Tex. Crim. App. 1982). Although respondent does

not raise the issue, the Fifth Circuit has held that the "invited

error" doctrine qualifies as a state procedural bar to federal

habeas review. Druery v. Thaler, 647 F.3d 535, 545 (5th Cir.

2011),   cert. denied, 565 U.S. 1207 (2012).

     As previously noted, petitioner had no counsel in his

initial state habeas proceeding, thus the rule in

Martinez/Trevino may excuse his procedural default of his

ineffective-assistance-of-trial-counsel claim if he can

demonstrate that the claim is "substantial." See Martinez, 566

U.S. at 14. Petitioner fails to do so. He does not demonstrate

that counsel was deficient for not questioning the chemist or

that the outcome of his trial would have been different had he

done so. Absent a showing of cause and prejudice, such showing

not having been demonstrated, the claim is procedurally barred

from this court's review.

     Finally, petitioner claims counsel was ineffective by

failing to communicate the state's 15-year plea offer to him.

This claim is conclusory, and arguably refuted by the record, and


                                 18
does not raise a constitutional issue in a federal habeas

proceeding. Miller v. Johnson, 200 F.3d 274, 282     (5th Cir. 2000).

     For the reasons discussed herein,

     It is ORDERED that respondent's motion to dismiss be, and is

hereby, granted and that petitioner's petition for a writ of

habeas corpus pursuant to 28 U.S.C.   §   2254 be, and is hereby,

denied. It is further ORDERED that a certificate of appealability

be, and is hereby, denied.

     SIGNED November    l ,
                       -~--
                              2018.




                                19
